 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      DAVID SAMPSON HUNTER, et al.,                    No. 2:19-cv-2340 DB P
11
                         Plaintiff,
12
             v.                                        ORDER AND FINDINGS AND
13                                                     RECOMMENDATIONS
      SCOTT JONES, et al.,
14
                         Defendants.
15

16          Plaintiff is a county inmate proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. This action was initially filed by plaintiff and another inmate. By order dated

18   February 7, 2020, the court severed the plaintiff’s claims and dismissed the complaint. (ECF No.

19   11.) Plaintiff was directed each plaintiff to file his own complaint and a motion to proceed in

20   forma pauperis within thirty days. Plaintiff was warned that failure to comply with the court’s

21   order would result in a recommendation that this action be dismissed. Those thirty days have

22   passed, and plaintiff has not filed an amended complaint or application to proceed in forma

23   pauperis. Accordingly, the court will recommend that this action be dismissed for failure to

24   prosecute and failure to comply with court orders.

25   ////

26   ////

27   ////

28   ////
                                                       1
 1             The Clerk of the Court is ORDERED to randomly assign this action to a district judge.

 2             IT IS HEREBY RECOMMENDED that this action be dismissed. See Local Rule 110;

 3   Fed. R. Civ. P. 41(b).

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 9   failure to file objections within the specified time may waive the right to appeal the District

10   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: April 8, 2020
12

13

14

15

16

17

18

19

20
     DB:12
21   DB:1/Orders/Prisoner/Civil.Rights/hunt2340.f&r.dism

22

23

24

25

26
27

28
                                                           2
